Por cuanto, de la anterior moción y de la certificación acompañada aparece que por error de la secretaría de la corte inferior se elevó en 20 de abril próximo pasado un duplicado de la transcripción que se había elevado en enero 31 del corriente año en el caso de El Pueblo de Puerto Rico v. Avelino González Mena, por infracción al artículo 1 de la Ley No. 24 de 1928, habiéndose radicado la primera transcrip-ción bajo el número 3776 y la segunda bajo el número 3854,
Por tanto, se declara con lugar la moción y en su conse-cuencia se ordena el sobreseimiento y archivo del recurso de apelación radicado en esta corte bajo el número 3854, El Pueblo de Puerto Rico, v. Avelino González Mena, por infracción al artículo 1 de la Ley No. 24 de 1928.